DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.		Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (US 2021/0321421) in view of WANG (US 2016/0353389).
Regarding claim 19, Osawa teaches that one or more non-transitory computer-readable media having instructions that, when executed by one or more processors, cause a user equipment (UE) to determine a timing threshold (pages 3, paragraphs 41 – pages 4, paragraphs 66 and Fig. 3, 4, where teaches determining time domain measurement predetermined value). Osawa teaches that determine a New Radio (NR) uplink is to overlap with a Long Term Evolution (LTE) link (pages 3, paragraphs 41 – pages 4, paragraphs 66 and Fig. 2, 3, where teaches determining a New Radio link is for 
Osawa does not specifically disclose the limitation “determining whether a timing between reception of an NR uplink grant that schedules the NR uplink and an LTE uplink grant that schedules the LTE uplink is less than the timing threshold” and “determine an uplink transmit power for the NR uplink or the LTE uplink based on said determination of whether the timing is less than the timing threshold”. However, WANG teaches the limitation “determining whether a timing between reception of an NR uplink grant that schedules the NR uplink and an LTE uplink grant that schedules the LTE uplink is less than the timing threshold” and “determine an uplink transmit power for the NR uplink or the LTE uplink based on said determination of whether the timing is less than the timing threshold” (claims 1, 4, and 7, Fig. 2, 23, pages 6, paragraphs 149 – 152, and pages 10, paragraphs 233 – 234, where teaches acquiring, by a terminal, a first uplink transmission gap according to uplink grant signaling to indicate a time when the terminal initiates uplink transmission, when the first uplink transmission gap is less than a smallest time threshold in a first preset time threshold, skipping sending a preamble that comprises . 

Allowable Subject Matter
3.		Claims 1 – 18 are allowed. 
Claims 1 – 18 are allowable over the prior art of record because a search does not detect the combined claimed elements as set forth in the claims 1 – 18. 
As recited in independent claims 1 and 15, none of the prior art of record teaches or fairly suggests that determine a set of power control parameters that includes a Long Term Evolution (LTE) maximum power (PLTE) and a New Radio (NR) maximum power (PNR), and determine an uplink subframe type for an LTE subframe based on a potential of overlapping transmissions with an NR uplink signal of a dual connectivity (DC) network, determine an uplink slot type for an NR slot based on a potential of overlapping transmissions with an LTE uplink signal of the DC network, and determine an NR maximum transmission power and an LTE maximum transmission power based on the uplink subframe type, uplink slot type, and the set of power control parameters, and transmit, in the DC network, signals in the LTD subframe based on the LTE maximum transmission power, and the NR slot based on the NR maximum transmission power, wherein the DC network is an Evolved Universal Terrestrial Radio Access - New Radio 

4.		Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “determining the uplink transmit power, the UE is to determine a transmit power for an LTE uplink based on the NR uplink if the timing is less than the timing threshold, or independent of the NR uplink if the timing is greater than the timing threshold” as specified the claim. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHATTERJEE et al. (US 2019/0149365) discloses Time Domain Resource Allocation for Mobile Communication.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
March 25, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649